Case 8:19-cv-02109-JVS-ADS Document 95-2 Filed 01/07/20 Page 1 of 4 Page ID #:3685



    1 Sanjay Bhandari (SBN 181920)
      sbhandari@mcnamarallp.com
    2 Edward Chang (SBN 268204)
      echang@mcnamarallp.com
    3 Cornelia J. B. Gordon (SBN 320207)
      cgordon@mcnamarallp.com
    4 McNamara Smith LLP
      655 West Broadway, Suite 1600
    5 San Diego, California 92101
      Telephone: 619-269-0400
    6 Facsimile: 619-269-0401
    7 Attorneys for Receiver,
      Thomas W. McNamara
    8
    9                      UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11 FEDERAL TRADE COMMISSION,                 Case No. 8:19-cv-02109-JVS (ADSx)
   12                    Plaintiff,             DECLARATION OF THOMAS W.
                                                MCNAMARA IN SUPPORT OF
   13        v.                                 RECEIVER’S EX PARTE
                                                APPLICATION TO SELL DEBT
   14 AMERICAN FINANCIAL SUPPORT                SETTLEMENT ACCOUNTS
      SERVICES INC., et al.,
   15                                           JUDGE:     Hon. James V. Selna
                      Defendants,               CTRM:      10C
   16
      MJ WEALTH SOLUTIONS, LLC,
   17
                      Relief Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  Case No. 8:19-cv-02109-JVS (ADSx)
         MCNMARA DECL. ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCTS.
Case 8:19-cv-02109-JVS-ADS Document 95-2 Filed 01/07/20 Page 2 of 4 Page ID #:3686



    1         I, Thomas W. McNamara, hereby declare as follows:
    2         1.    I am the Court-appointed receiver in this matter. I have personal
    3 knowledge of the facts set forth in this declaration except where, as noted, those
    4 facts have been obtained by staff acting at my direction. If called as a witness, I
    5 could and would competently testify to the facts stated herein.
    6         2.    By this Ex Parte Application, I seek approval to sell the Arete
    7 Defendants’ debt settlement accounts (the “accounts”). My efforts to sell the
    8 accounts are described herein.
    9         3.    Once I determined it was in the best interest of the Receivership
   10 Estate to sell the accounts, I began reaching out to law firms which represent
   11 businesses in the financial services industry. I spoke and/or corresponded with
   12 partners at four large and reputable law firms which have debt settlement operators
   13 as clients. I explained the basic contours of the Arete debt settlement operation at
   14 a high level. Central to all of my communications was an explanation of the
   15 exigent nature of the situation which necessitated that a sale be completed in a very
   16 short amount of time in order to protect the debt settlement customers. I also
   17 stressed our intention to sell the accounts to a reputable debt settlement operator.
   18         4.    As a result of my telephones calls and emails with law firm partners, I
   19 was put in contact with roughly ten potentially interested parties with whom I then
   20 spoke with by telephone. I exchanged emails with several others. In addition, I
   21 was also contacted directly by several interested parties and/or their counsel who
   22 learned of the Arete situation from outside sources. In all my communications, I
   23 provided the basic account information, stressed that time was of the essence and
   24 emphasized the necessity that potential purchasers have sound operations as they
   25 would be subject to Federal Trade Commission scrutiny. I also made clear that the
   26 accounts would be sold as-is and without any representations or warranties.
   27         5.    Only a few potential purchasers followed-up on our initial
   28 communications. To those who demonstrated continued interest, I forwarded high-
                                         1        Case No. 8:19-cv-02109-JVS (ADSx)
         MCNMARA DECL. ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCTS.
Case 8:19-cv-02109-JVS-ADS Document 95-2 Filed 01/07/20 Page 3 of 4 Page ID #:3687



    1 level account portfolio data our forensic accountant was able to gather from
    2 Arete’s DebtPayPro database. I responded to some follow-up questions about the
    3 account portfolio, but did not hear further from most of the parties to whom we
    4 sent the data.
    5         6.    I received firm offers from two companies, New Era Group, Inc. d/b/a
    6 New Era Debt Solutions (“New Era”) and Revitafi, Inc. (“Revitafi”). Both
    7 companies are debt settlement operators and have long histories of working with
    8 DebtPayPro (the customer relationship management software) and Debt Pay
    9 Gateway (the third party account management company) used by Arete, as well as
   10 the legal insurance plan Arete offered (Veritas Legal Plan). As a result, both
   11 assured us they will be able to seamlessly transition the accounts and protect the
   12 customers. Both companies stressed, consistent with what we have heard time-
   13 and-again from Debt Pay Gateway’s counsel, that the sooner the transition occurs
   14 the better for customers – as the customers have been without any form of
   15 customer service for almost two months and this could result in negative
   16 consequences with creditors.
   17         7.    While Revitafi made an all-cash offer of $1,250,000, which I accepted
   18 in principle, Arete Defendants’ counsel later claimed that a senior employee at the
   19 company was subject to a California Department of Business Oversight order
   20 barring him from employment, management or control of any finance lender or
   21 broker. While the bar was not in and of itself disqualifying and the employee’s
   22 role at the company subject to dispute, I believe Revitafi was not candid with me
   23 during the initial discussions and again when I raised the question about the senior
   24 employee. As such, I decided not to move forward with Revitafi.
   25         8.    After terminating the Revitafi discussions, I contacted interested
   26 parties once again, including New Era. New Era submitted its offer within one
   27 day. The other parties I contacted have not yet reengaged. New Era has offered to
   28 purchase the Arete debt settlement accounts for $1,200,000 payable in twelve
                                         2        Case No. 8:19-cv-02109-JVS (ADSx)
         MCNMARA DECL. ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCTS.
Case 8:19-cv-02109-JVS-ADS Document 95-2 Filed 01/07/20 Page 4 of 4 Page ID #:3688



    1 monthly payments of $100,000. I believe the New Era offer is reasonable,
    2 particularly in light of the concerns of growing customer harm. As such, I
    3 recommend the Court approve New Era’s offer to purchase Arete’s consumer debt
    4 settlement accounts for $1,200,000 on an as-is basis without any representations or
    5 warranties.
    6        I declare under penalty of perjury under the laws of the United States that
    7 the foregoing is true and correct.
    8        Executed this 7th day of January 2020, in San Diego, California.
    9                                            /s/ Thomas W. McNamara
                                                 Thomas W. McNamara
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                         3        Case No. 8:19-cv-02109-JVS (ADSx)
         MCNMARA DECL. ISO EX PARTE APPL’N RE: SALE OF DEBT SETTLEMENT ACCTS.
